DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 04/06/2021 and 01/03/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EL-SALLABI et al. (US 20160006121 A1).
Consider claim 1, EL-SALLABI discloses an electronic device (read as the reconfigurable radio direction finder system 10 dynamically reconfigures a reconfigurable antenna 26, while figure 2 shows a 5 X 5 configuration, any size of antenna grid would be used (i.e. 5 X 2, 5 X 1), figures 1 and 2, par [0025]-[0028]) comprising: 
an antenna array including a plurality of antenna elements arranged at an interval of a first distance (read as the right-most vertical antenna array having antenna element with equal spacing as shown in figures 2 to 3D, par [0028]-[0029]); and 
a communication circuit electrically connected to the antenna array (read as, for example, controller 16 initiates the second stage or mode, in which system 10 dynamically reconfigures a reconfigurable antenna 26 to resonate its operating frequency on the frequency and bandwidth of the signal of interest, and then reconfigure multiple-antenna patterns for a relatively best detection at the polarization state (represented by block 20), figure 1, par [0025]), 
wherein the communication circuit is configured to: feed a first antenna element and a second antenna element spaced a second distance apart from the first antenna element among the plurality of antenna elements; (read as, for example, the right-most vertical antenna array configuration shown in figure 3A or 3C and the distance between the antenna elements as shown, par [0028]-[0029]);
form a beam including a main lobe (read as, for example, fig. 3A shows the reconfigurable antenna 26 configured for an exemplary radio frequency with a pointing direction 
sense an RF signal that is incident externally using the formed beam (read as sensing RF signal using the selected beam, figures 1 and 2, par [0036]).
Consider claim 4, as applied to claim 1 above, EL-SALLABI discloses wherein the communication circuit feeds the first antenna element and a third antenna element spaced the first distance apart from the first antenna element among the plurality of antenna elements (read as, for example, the second rightmost vertical antenna line is reconfigured to have its second antenna element connected to the third antenna element in figure 3B instead of connecting to the first antenna element which is equally spaced apart as in figure 3A, par [0028]) upon sensing the RF signal, re-forms a beam in a direction of the main lobe of the formed beam using the first antenna element and the third antenna element, and determines a direction of the RF signal as the direction of the main lobe when the RF signal is sensed using the re-formed beam (read as the estimated direction of arrivals (ΞDF, Φ.sub.DF) and estimated uncertainty Λ.sub.DF are fed to the second stage 22, and are used to generate another set of narrow beam widths of antenna radiation states with the defined angular space by Ξ.sub.DF, Φ.sub.DF and Λ.sub.DF; as shown in the example of FIG. 4B, based on the direction of incoming signal, the highest signal level will be what is received from antenna state 3, par [0044]).
Consider claim 5, as applied to claim 4 above, EL-SALLABI discloses wherein the communication circuit receives the RF signal in the determined direction using the antenna array (read as the use of the antenna state whose pointing direction matches, or is close to, the 
Consider claim 6, as applied to claim 4 above, EL-SALLABI discloses wherein the communication circuit determines the direction of the RF signal as a direction of the grating lobe of the formed beam when the RF signal is not sensed using the re-formed beam, and receives the RF signal in the determined direction using the antenna array (read as as shown in the example of FIG. 4B, based on the direction of incoming signal, the highest signal level will be what is received from antenna state 3, then the next level is what is received from antenna state 2, then the next level is what is received from antenna state 4; measurement data from antenna states 1 and 5 are minimal in the example of FIG. 4B; thus, it is determined that the signal is arriving somewhere between the pointing direction of antenna state 1 and the pointing direction of antenna state 2 and the pointing direction of antenna state 3, par [0045]).
Consider claim 7, as applied to claim 1 above, EL-SALLABI discloses wherein the communication circuit divides the sensed RF signal into a main lobe direction component and a grating lobe direction component, determines a direction of the RF signal based on the divided components, and receives the RF signal in the determined direction using the antenna array (read as as shown in the example of FIG. 4B, based on the direction of incoming signal, the highest signal level will be what is received from antenna state 3, then the next level is what is received from antenna state 2, then the next level is what is received from antenna state 4; measurement data from antenna states 1 and 5 are minimal in the example of FIG. 4B; thus, it is determined that the signal is arriving somewhere between the pointing direction of antenna state 1 and the pointing direction of antenna state 2 and the pointing direction of antenna state 3, par [0045]).
claim 8, as applied to claim 7 above, EL-SALLABI discloses wherein the communication circuit determines the direction of the RF signal as a direction of the main lobe when an intensity of the main lobe direction component is higher than that of the grating lobe direction component (read as as shown in the example of FIG. 4B, based on the direction of incoming signal, the highest signal level will be what is received from antenna state 3, then the next level is what is received from antenna state 2, then the next level is what is received from antenna state 4; measurement data from antenna states 1 and 5 are minimal in the example of FIG. 4B; thus, it is determined that the signal is arriving somewhere between the pointing direction of antenna state 1 and the pointing direction of antenna state 2 and the pointing direction of antenna state 3, par [0045]).
Consider claim 9, as applied to claim 7 above, EL-SALLABI discloses wherein the communication circuit determines the direction of the RF signal as a direction of the grating lobe when an intensity of the main lobe direction component is lower than that of the grating lobe direction component (read as as shown in the example of FIG. 4B, based on the direction of incoming signal, the highest signal level will be what is received from antenna state 3, then the next level is what is received from antenna state 2, then the next level is what is received from antenna state 4; measurement data from antenna states 1 and 5 are minimal in the example of FIG. 4B; thus, it is determined that the signal is arriving somewhere between the pointing direction of antenna state 1 and the pointing direction of antenna state 2 and the pointing direction of antenna state 3, par [0045]).
Consider claim 13, as applied to claim 1 above, EL-SALLABI discloses wherein the specified angle is substantially 90 degrees (read as, for example, fig. 3A shows the reconfigurable antenna 26 configured for an exemplary radio frequency with a pointing direction 
Consider claim 14, as applied to claim 1 above, EL-SALLABI discloses wherein the communication circuit changes the formed beam by the specified angle each time in order to sense the RF signal (read as the estimated direction of arrivals (ΞDF, Φ.sub.DF) and estimated uncertainty Λ.sub.DF are fed to the second stage 22, and are used to generate another set of narrow beam widths of antenna radiation states with the defined angular space by Ξ.sub.DF, Φ.sub.DF and Λ.sub.DF, these narrow beam widths work like pencil beams for fine and more accurate estimation of the direction finder, par [0044][-[0045]).

Consider claim 15, EL-SALLABI discloses a method for sensing an RF signal (read as the reconfigurable radio direction finder system 10 dynamically reconfigures a reconfigurable antenna 26 for sensing an RF signal, while figure 2 shows a 5 X 5 configuration, any size of antenna grid would be used (i.e. 5 X 2, 5 X 1), figures 1 and 2, par [0025]-[0028]), the method comprising: feeding a first antenna element and a second antenna element spaced a second distance apart from the first antenna element among a plurality of antenna elements included in an antenna array (read as, for example, the right-most vertical antenna array configuration shown in figure 3A or 3C and the distance between the antenna elements as shown, par [0028]-[0029]); forming a beam including a main lobe (read as, for example, fig. 3A shows the reconfigurable antenna 26 configured for an exemplary radio frequency with a pointing direction of 0°, figure 3A and 4A, par [0028]) and a grating lobe that forms a specified angle with the main lobe using the first antenna element and the second antenna element (read as, for example, FIG. 3B shows the reconfigurable antenna 26 configured for an exemplary radio frequency with a pointing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL-SALLABI et al. (US 20160006121 A1) in view of Piazza et al. (US 20150215054 A1).
Consider claim 2, as applied to claim 1 above, EL-SALLABI discloses wherein the antenna array corresponds to a first antenna array, the beam corresponds to a first beam (read as the reconfigurable radio direction finder system 10 dynamically reconfigures a reconfigurable antenna 26, while figure 2 shows a 5 X 5 configuration, any size of antenna grid would be used (i.e. 5 X 2, 5 X 1), figures 1 and 2, par [0025]-[0028]) but does not disclose a second same antenna array such that it is arranged spaced a third distance apart from the first antenna array and includes a plurality of antenna elements arranged at an interval of the first distance, and wherein the communication circuit is configured to: feed a third antenna element and a fourth antenna element spaced the second distance apart from the third antenna element among the plurality of antenna elements included in the second antenna array, form a second beam which is different from the first beam and includes a main lobe and a grating lobe that forms a specified angle with the main lobe using the third antenna element and the fourth antenna element.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Piazza into the teachings of EL-SALLABI to, provide a same second antenna array as second reconfigurable antenna 26 and provide the second reconfigurable antenna 26 to have the same characteristics as claimed as it is the same as first reconfigurable antenna 26, for the purpose of advantageously configuring the at least two antenna arrays to form a matrix that are operated in a correlated manner to increase efficiency (see par [0042] of Piazza).
Consider claim 3, as applied to claim 2 above, EL-SALLABI, as modified by Piazza, discloses the claimed invention above and the spacing between antenna elements is related to the wavelength of the operating frequency (par [0004]) but does not specifically disclose wherein the third distance is substantially five times a wavelength of the RF signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the third distance is substantially five times a wavelength of the RF signal, since it has been held that where the general conditions of a claim are disclosed .

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL-SALLABI et al. (US 20160006121 A1).
Consider claim 10, as applied to claim 1 above, EL-SALLABI discloses the claimed invention above and the spacing between antenna elements is related to the wavelength of the operating frequency (par [0004]) but does not specifically disclose wherein the first distance is substantially the same as half of a wavelength of the RF signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the first distance is substantially the same as half of a wavelength of the RF signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claim 11, as applied to claim 1 above, EL-SALLABI discloses the claimed invention above and the spacing between antenna elements is related to the wavelength of the operating frequency (par [0004]) but does not specifically disclose wherein the second distance is substantially the same as a wavelength of the RF signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the second distance is substantially the same as a wavelength of the RF signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 12, as applied to claim 1 above, EL-SALLABI d discloses the claimed invention above and the spacing between antenna elements is related to the wavelength of the operating frequency (par [0004]) but does not specifically disclose wherein the second distance is substantially 1.5 times a wavelength of the RF signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the second distance is substantially 1.5 times a wavelength of the RF signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645